             Case 2:20-cv-03412-MMB Document 7 Filed 08/18/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 DELAWARE RIVERKEEPER NETWORK,
 and the DELAWARE RIVERKEEPER,
 MAYA VAN ROSSUM,

                          Plaintiffs,

                 v.                                Case No. 2:20-cv-03412-MMB

 UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY and ANDREW R.
 WHEELER, in his official capacity as the
 Administrator of the United States
 Environmental Protection Agency,

                          Defendants.



                                        NOTICE OF APPEARANCE
        Please enter the appearance of the undersigned counsel, Leslie M. Hill, for the Defendants in
this case.
Respectfully submitted,
Date: August 18, 2020


                                                     /s Leslie M. Hill
                                         LESLIE M. HILL (D.C. Bar No. 476008)
                                         U.S. Department of Justice
                                         Environment & Natural Resources Division
                                         Environmental Defense Section
                                         4 Constitution Square
                                         150 M Street, NE
                                         Suite 4.149
                                         Washington, D.C. 20002
                                         Leslie.Hill@usdoj.gov
                                         Telephone (202) 514-0375
                                         Facsimile (202) 514-8865

                                         Attorney for Defendants
            Case 2:20-cv-03412-MMB Document 7 Filed 08/18/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I hereby certify that on August 18, 2020 the foregoing Notice of Appearance was filed

electronically and is available for viewing and downloading from the ECF system by counsel of

record for all parties.

                                                 /s Leslie M. Hill
                                                 Attorney for Defendants
